Citation Nr: 1415515	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-30 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, status post laminectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to December 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that the Virtual folder contains VA treatment records that have not been considered by the RO in adjudicating the Veteran's claims.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his February 2014 hearing the Veteran and his spouse testified that the Veteran's lumbar spine disability may have increased in severity during the past year.  The Board notes that the most recent VA examination of the lumbar spine for rating purposes was performed in April 2011.  Given that the record indicates that the Veteran's lumbar spine disability has increased in severity since the April 2011 VA examination, the Veteran must be provided a new VA examination to determine the current severity of his lumbar spine disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran testified at his hearing that he was awarded Social Security Administration (SSA) disability benefits due to his service-connected low back disability.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Board notes that the Veteran's paper file and Virtual VA file both contain pertinent VA treatment records received subsequent to the November 2011 (most recent) supplemental statement of the case.  On remand the RO should consider these records in readjudicating the Veteran's claims.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board recognizes that the January 2008 rating decision on appeal included a denial of TDIU and that the Veteran did not appeal that denial.  However, since that time the Veteran has been granted service connection and a 30 percent rating for posttraumatic stress disorder (PTSD), and at his February 2014 hearing the Veteran asserted that he is unemployable due to his service-connected disabilities.  Accordingly, the Board finds that the Veteran has raised a new TDIU claim and it must be adjudicated by the RO.

The Veteran's most recent VA treatment record contained in his virtual electronic claims file is dated August 7, 2013.  The Veteran's updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from August 8, 2013 to present.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  When the above have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his lumbar spine disability.  The claims folder should be made available to the examiner and be reviewed in conjunction with the examination. 

All indicated studies of the lumbar spine, including range of motion studies in degrees, should be performed. 

The examiner should comment on whether there is ankylosis of the lumbar spine. 

The examiner should indicate whether the Veteran's lumbar spine disability results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should provide an opinion as to the extent that pain limits the functional ability of the back in terms of additional functional limitation due to pain.  The examiner should describe the extent the lumbar spine disability exhibits weakened movement, excess fatigability, and/or incoordination.  These determinations should be expressed, to the extent feasible, in terms of the degree of additional range of motion loss.  The examiner should also portray, to the extent feasible, the degree of additional range of motion loss due to pain on use or during flare-ups. 

The examiner should also determine whether the Veteran's service-connected back disability is productive of any associated neurologic abnormalities, including in the lower extremities and bowel or bladder impairment.

The examiner is also asked to address whether the service-connected lumbar spine disability renders the Veteran unable to obtain or retain substantially gainful employment taking into consideration his educational and work background.  If the lumbar spine disability alone does not render him unemployable does the service-connected lumbar spine disorder together with the posttraumatic stress disorder render him unable to obtain or retain substantially gainful employment.

If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

4.  If the issue of an increased rating for service-connected degenerative disc disease of the lumbar spine and the claim for TDIU continue to be denied, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all the evidence received since the November 2011 supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


